UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period :	December 1, 2015 — November 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Emerging Markets Income Fund Annual report 11 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 23 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund is considered non-diversified and can invest a greater portion of its assets in securities of individual issuers than can a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a more diversified fund. You can lose money by investing in the fund. Emerging markets often do not provide legal remedies for bondholders comparable to those available to bondholders in the United States, and it may not be possible to dispose of bonds of distressed issuers. Message from the Trustees January 11, 2017 Dear Fellow Shareholder: As investors around the world greet the new year, many might feel relieved at the prospect of moving beyond some of the more memorable financial market challenges of 2016. Last years dramatic political changes tested markets. Fortunately, in many cases market turbulence in the immediate aftermath of key events was followed by rebounds in performance and investor sentiment. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year, especially given the significant change in conditions for the bond market and the potential for inflation. As such, we believe investors should welcome 2017 with a focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended November 30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 11–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, and is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index — Emerging Markets Global Diversified. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 11/30/16. See above and pages 11–14 for additional fund performance information. Index descriptions can be found on page 16. 4 Emerging Markets Income Fund Paul is Co-Head of Fixed Income at Putnam. He holds an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund is managed by Putnam Chief Investment Officer of Fixed Income D. William Kohli and Portfolio Manager Michael J. Atkin. Paul, what was the environment like for emerging-market debt [EMD] investors for the 12 - month reporting period ended November30, 2016? There were two episodes of market weakness in the context of an otherwise strong period for EMD. December2015 started well but the market soon experienced a sharp selloff that continued through late January2016. EMD was not the only asset class affected by this market decline, as the suggestion of more interest-rate hikes by the U.S. Federal Reserve, a slowdown in China’s growth, and weakness across the global commodity complex led investors to steer clear of most types of risky assets. However, the downturn gave way in early 2016 to a surprisingly strong and sustained rally, particularly for emerging-market assets. The second episode of challenging performance for EMD occurred in the wake of the U.S. presidential election. As market participants sought to interpret the meaning of the election of Donald Trump, it became clear that the President-elect might be friendly to U.S. businesses but also that his domestic and foreign policies could have the effect of boosting interest rates and the U.S. dollar’s Emerging Markets Income Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 11/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 11/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. 6 Emerging Markets Income Fund relative strength. In the first two weeks following the election on November8, emerging-market assets suffered from this election effect, as higher interest rates and dollar strength are generally headwinds for developing economies and markets. Moreover, EMD generally underperformed other asset types due to uncertainty regarding the policy trajectory for trade and immigration under President-elect Trump. In this respect, Mexico’s asset markets stood out as hyperbolic examples of the sensitivity of EMD to a variety of Trump’s more aggressive campaign promises. How did the fund perform in this environment? Despite periods of pressure, EMD performed well for the period overall, while the fund trailed its benchmark, the Putnam Emerging Markets Income Blended Index (Equal Weighted), by a modest amount. One area of weakness that partially accounts for this underperformance was in the portfolio’s emerging-market [EM] currency exposures, where our benchmark-relative underweight during a period of EM currency strength detracted from relative returns. In terms of regional exposures, how did the fund’s Latin American exposures perform? The fund’s positions in Latin American government debt generally performed well in absolute and relative terms during the reporting period. For a number of years, we have had a bias in the portfolio in favor of Latin American debt opportunities for a variety of reasons, including what we consider to be their attractive yield characteristics. Throughout the period, we continued to have a large exposure to Argentine debt. Importantly, Argentina issued new debt during the period for the first time in 15 years, an event that was greeted with exuberance by global bond investors. While this development boosted Argentine debt performance through virtually the entire period — and to a greater degree than we expected — we reduced the fund’s Argentine debt exposure by period-end. Although the new Argentine government under President Mauricio Macri, who took office in December2015, has acted fairly quickly to stabilize and revitalize the flagging economy, there have been some signs more recently that the government was falling short in progress toward its reform goals. This, in turn, somewhat dampened the recovery of Argentine debt from the post-U.S. election shock. We also continued to hold a position in Venezuelan debt during the reporting period. Specifically, we allocated funds to short-term debt and some longer-term debt that has consistently traded at a steep discount to par, in our view, effectively pricing in an eventual sovereign default by the Venezuelan government. As background, the country has descended into economic crisis in the wake of the past two-plus years of weak oil prices. Oil accounts for the lion’s share of Venezuela’s wealth, but we estimate that with oil prices under $100 per barrel, commodity market weakness will continue to translate into economic pain on a national level. By the end of the period, we stopped reinvesting in short-term Venezuelan debt, as we believe that, eventually, a sovereign default will happen because of the government’s mismanagement of the economy and in light of our view that the risk/reward trade-off had become less attractive. After the fund’s semiannual period - end [May31, 2016], you spoke about the fund’s Russian debt exposure as a positive contributor to relative performance. Did this performance trend continue? One of the fund’s biggest sovereign positions is in Russian debt, and it has continued to Emerging Markets Income Fund 7 perform well. Of all the oil-exporting countries in the world, Russia fared among the best amid the dramatic decline in oil prices from roughly August2014 through early 2016. The reasons for this include Russia’s — or, really, Russian president Vladimir Putin’s — ability to enact virtually any desired domestic economic policy measures to counterbalance the impact of weak oil prices, and the fact that Russia generally lacks fiscal costs that are linked to the U.S. dollar. Furthermore, Russia, unlike many other energy exporters, has done an effective job at not allowing its domestic costs (for both oil production and government spending) to rise when the exchange rate weakens. In our view, this has allowed the exchange rate to take a lot of the economic strain, helping to shield Russia from the worst effects of the oil price decline. Another key factor supporting the performance of Russian debt is technical in nature. Because of U.S. and European sanctions against Russia, many would-be buyers of Russian debt are effectively barred by regulators from purchasing any new Russian debt issues. In other words, the political climate has led to an artificial scarcity of Russian bonds, and that has the effect of driving up the demand for Russian debt securities already in circulation. Do you expect sanctions against Russia will end in 2017, particularly given President - elect Trump’s apparent interest in reforging closer U.S./Russia relations? It is unclear at this stage what will happen on either side of this geopolitical equation. It is certainly possible that President-elect Trump will favor a softer stance toward Russia, despite its reputation as an invader and geopolitical pariah. For its part, the European Union recently voted to extend economic sanctions against Russia, so there are some policy signals that indicate to us that sanctions will not go away soon. In any case, we expect our position may continue to benefit from what we view as Russia’s economic resilience and the scarcity of Russian debt and, if sanctions are lifted, we Credit qualities are shown as a percentage of the fund’s net assets as of 11/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 8 Emerging Markets Income Fund expect our position would benefit because more investors would be able to invest in this market. Having said that, another large fall in oil prices would not be good for Russia or Russian debt. Nevertheless, we remain comfortable with our position in light of the market’s expectations for oil markets to trend toward a balance of supply and demand. What are your views on China and other Asian debt markets? We see China as a key source of risk to the global economy for a variety of reasons. Having said that, we do own some Chinese corporate debt exposures in the fund. We also own other Asian market debt securities — primarily debt issued by Indonesia and the Philippines — but these, too, we see as bearing some risk by virtue of their vulnerability to China’s economy. Indonesia, for example, is a relatively large and liquid market, so it tends to move in sync with Asian markets overall. The Philippines, by contrast, is a more idiosyncratically positioned growth story. The yields on hard-currency Philippine bonds have been extraordinarily low, as has their liquidity. So while some of the more dramatic political rhetoric and aggressive domestic actions of Philippine President Rodrigo Duterte led to some selling of Philippine debt during the period, Philippine bonds’ relative illiquidity partially insulated their price. How did EM currency fluctuations affect the fund during the period? Currency moves in emerging markets acted like an amplified version of the market story we have been discussing, including during the two periods of market pressure and the February-to-September market rally. Our currency positioning, which we expressed using forward currency contracts — agreements between two parties to buy and sell currencies at a set price on a future date — contributed to relative performance during the period. However, our overall positioning detracted from performance, primarily because we ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Emerging Markets Income Fund 9 underweighted currency exposures when EM currencies rallied, and then slightly overweighted currencies just as they headed into a period of weakness. In some cases, volatility in foreign exchange markets was elevated because of domestic political developments. This was the case in Turkey, for example, where an attempted coup against the Turkish state in July2016 led to the subsequent corrosion of judicial and other institutions in Turkey. What is your outlook for EMD in the months ahead? Looking ahead, we do see some key risks that we will watch closely. First and foremost, interest rates in the United States could rise too far, too fast, depending on the approach the U.S. Federal Reserve takes to combat inflation pressures. Higher U.S. rates — and greater dollar strength — are negative for emerging markets because higher rates undercut EM issuers’ ability to service their dollar-denominated debt. Second, we think that if President-elect Trump adopts a protectionist economic stance — which he promised to do, in various forms, during his campaign — that could also lead to weakness in EM economies and markets. Emerging markets have benefited for years from low interest rates, which were kept artificially low for an extended period by developed market central banks. Moreover, they have benefited economically from better integration with the rest of the global economy. If these two tailwinds shift into headwinds, that, in our view, would pose serious risks to emerging-market assets. That said, this negative scenario is not the only one we see as potentially unfolding in 2017. In our view, we think we may take a few steps in the direction of higher rates, greater dollar strength, and negative U.S. trade policy trajectories, but we also believe that in the short term there are limits for how bad things can get. For example, we see rates as having a short-term ceiling. Furthermore, we think President-elect Trump may not necessarily push forward too quickly with protectionist or trade-disrupting policies. As we get clarity over policy and rate changes in the next 12months, we expect the balance of bear and bull scenarios will tilt one way or the other. Until then, we remain on the lookout for what we believe to be new and attractively valued opportunities that we think can thrive in the evolving rate and policy environments. Thank you, Paul, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10 Emerging Markets Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/16 Annual Annual Life of fund average 3 years average 1 year Class A (3/27/13) Before sales charge 0.17% 0.04% 7.33% 2.39% 6.55% After sales charge –3.84 –1.06 3.04 1.00 2.28 Class B (3/27/13) Before CDSC –2.61 –0.72 4.93 1.62 5.81 After CDSC –5.19 –1.44 2.09 0.69 0.81 Class C (3/27/13) Before CDSC –2.62 –0.72 4.91 1.61 5.70 After CDSC –2.62 –0.72 4.91 1.61 4.70 Class M (3/27/13) Before sales charge –0.76 –0.21 6.51 2.13 6.29 After sales charge –3.98 –1.10 3.05 1.01 2.84 Class Y (3/27/13) Net asset value 1.11 0.30 8.16 2.65 6.92 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Emerging Markets Income Fund 11 Comparative index returns For periods ended 11/30/16 Annual Annual Life of fund average 3 years average 1 year Putnam Emerging Markets Income Blended Index 1.41% 0.38% 6.53% 2.13% 7.02% (Equal Weighted) * Lipper Emerging Markets Hard Currency Debt 1.13 0.22 7.09 2.24 6.87 Funds category average † Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, and is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index — Emerging Markets Global Diversified. † Over the 1-year, 3-year, and life-of-fund periods ended 11/30/16, there were 265, 203, and 156 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $9,739 ($9,481 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would be valued at $9,738, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $9,602. A $10,000 investment in the fund’s class Y shares would have been valued at $10,111. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, and is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index — Emerging Markets Global Diversified. 12 Emerging Markets Income Fund Fund price and distribution information For the 12-month period ended 11/30/16 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income $0.280 $0.228 $0.230 $0.259 $0.300 Capital gains Long-term gains 0.056 0.056 0.056 0.056 0.056 Short-term gains — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/15 $8.42 $8.77 $8.40 $8.42 $8.42 $8.70 $8.41 11/30/16 8.63 8.99 8.60 8.61 8.63 8.92 8.63 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 1 3.89% 3.74% 3.21% 3.07% 3.48% 3.36% 4.17% Current 30-day SEC yield (with expense limitation) N/A 3.95 3.29 3.24 N/A 3.71 4.36 Current 30-day SEC yield (without expense limitation) 3 N/A 3.11 2.43 2.37 N/A 2.86 3.48 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Emerging Markets Income Fund13 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual Annual Life of fund average 3 years average 1 year Class A (3/27/13) Before sales charge 1.77% 0.47% 9.22% 2.98% 11.18% After sales charge –2.30 –0.62 4.85 1.59 6.74 Class B (3/27/13) Before CDSC –1.12 –0.30 6.66 2.17 10.28 After CDSC –3.73 –1.01 3.77 1.24 5.28 Class C (3/27/13) Before CDSC –1.01 –0.27 6.88 2.24 10.42 After CDSC –1.01 –0.27 6.88 2.24 9.42 Class M (3/27/13) Before sales charge 0.81 0.21 8.37 2.72 10.78 After sales charge –2.47 –0.66 4.85 1.59 7.18 Class Y (3/27/13) Net asset value 2.75 0.72 10.06 3.25 11.44 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/15 * 1.25% 2.00% 2.00% 1.50% 1.00% Total annual operating expenses for the fiscal year ended 11/30 / 15 2.40% 3.15% 3.15% 2.65% 2.15% Annualized expense ratio for the six-month period ended 11/30/16 † 1.25% 2.00% 2.00% 1.50% 1.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/17. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. 14Emerging Markets Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 6/1/16 to 11/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $6.33 $10.11 $10.10 $7.59 $5.07 Ending value (after expenses) $1,024.70 $1,021.10 $1,020.90 $1,023.20 $1,026.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 11/30/16, use the following calculation method. To find the value of your investment on 6/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $6.31 $10.08 $10.08 $7.57 $5.05 Ending value (after expenses) $1,018.75 $1,015.00 $1,015.00 $1,017.50 $1,020.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Emerging Markets Income Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Putnam Emerging Markets Income Blended Index (Equal Weighted) is equally weighted between one-third JPMorgan Emerging Markets Bond Index Global Diversified, one-third JP Morgan Corporate Emerging Markets Bond Index Diversified, and one-third JPMorgan Government Bond Index – Emerging Markets Global Diversified. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings 16 Emerging Markets Income Fund are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2016, Putnam employees had approximately $451,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Emerging Markets Income Fund17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Emerging Markets Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny Emerging Markets Income Fund 19 in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least March 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. In addition, effective through at least March 30, 2018, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 1.00% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive 20Emerging Markets Income Fund funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess Emerging Markets Income Fund21 the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on March 27, 2013, the Trustees considered that its class A share cumulative total return performance at net asset value was in the third quartile of its Lipper Inc. (“Lipper”) peer group (Lipper Emerging Markets Hard Currency Debt Funds) for the one-year period ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over the one-year period ended December 31, 2015, there were 243 funds in your fund’s Lipper peer group. Because your fund commenced operations on March 27, 2013, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Emerging Markets Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Emerging Markets Income Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust We have audited the accompanying statement of assets and liabilities of Putnam Emerging Markets Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of November 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the three-year period then ended and the period from March 27, 2013 (commencement of operations) through November 30, 2013. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Emerging Markets Income Fund as of November 30, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the years in the three-year period then ended and the period from March 27, 2013 (commencement of operations) through November 30, 2013, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts January 11, 2017 24 Emerging Markets Income Fund The fund’s portfolio 11/30/16 FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (62.1%)* amount Value Argentina (Republic of) unsec. notes Ser. ARS, zero%, 12/28/16 (Argentina) ARS 13,500,000 $837,926 Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $485,000 448,336 Brazil (Federal Republic of) sr. unsec. unsub. notes 6.00%, 4/7/26 (Brazil) 285,000 297,968 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/25 (Brazil) BRL 1,410 397,677 Chile (Republic of) sr. unsec. unsub. notes 3.125%, 1/21/26 (Chile) $640,000 636,813 Colombia (Republic of) sr. unsec. notes Ser. B, 10.00%, 7/24/24 (Colombia) COP 1,000,000,000 379,414 Colombia (Republic of) sr. unsec. unsub. notes 4.50%, 1/28/26 (Colombia) $400,000 406,842 Colombia (Republic of) sr. unsec. unsub. notes 4.375%, 3/21/23 (Colombia) COP 300,000,000 84,081 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) $150,000 144,000 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 198,000 201,691 Hungary (Government of) sr. unsec. unsub. notes 6.25%, 1/29/20 (Hungary) $100,000 109,750 Hungary (Government of) sr. unsec. unsub. notes 5.375%, 3/25/24 (Hungary) 184,000 202,170 Hungary (Government of) unsec. notes Ser. 25/B, 5.50%, 6/24/25 (Hungary) HUF 41,580,000 165,178 Indonesia (Republic of) sr. unsec. bonds Ser. FR56, 8.375%, 9/15/26 (Indonesia) IDR 3,500,000,000 261,690 Indonesia (Republic of) sr. unsec. bonds Ser. FR73, 8.75%, 5/15/31 (Indonesia) IDR 3,150,000,000 241,843 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.125%, 1/15/45 (Indonesia) $200,000 203,750 Malaysia (Government of) sr. unsec. bonds 3.492%, 3/31/20 (Malaysia) MYR 675,000 147,785 Malaysia (Government of) sr. unsec. notes Ser. 115, 3.955%, 9/15/25 (Malaysia) MYR 750,000 160,892 Mexico (Government of) sr. unsec. bonds Ser. M, 7.75%, 11/13/42 (Mexico) MXN 2,985,000 151,647 Mexico (Government of) sr. unsec. bonds Ser. M, 7.75%, 5/29/31 (Mexico) MXN 1,600,000 81,952 Mexico (Republic of) sr. unsec. unsub. bonds 4.35%, 1/15/47 (Mexico) $425,000 353,813 Morocco (Kingdom of) 144A sr. unsec. unsub. notes 4.25%, 12/11/22 (Morocco) 200,000 202,250 Peru (Republic of) sr. unsec. unsub. bonds 8.75%, 11/21/33 (Peru) 75,000 110,594 Peru (Republic of) sr. unsec. unsub. bonds 4.125%, 8/25/27 (Peru) 50,000 52,150 Peru (Republic of) 144A sr. unsec. unsub. notes 6.90%, 8/12/37 (Peru) PEN 125,000 37,330 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65%, 11/24/21 (Mexico) MXN 11,000 49,046 Philippine (Republic of) sr. unsec. unsub. bonds 3.95%, 1/20/40 (Philippines) $200,000 202,000 Emerging Markets Income Fund 25 FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (62.1%)* cont. amount Value Poland (Republic of) sr. unsec. unsub. notes 5.00%, 3/23/22 (Poland) $305,000 $333,491 Poland (Republic of) unsec. bonds 5.25%, 10/25/20 (Poland) PLN 500,000 130,729 Poland (Republic of) unsec. bonds Ser. 726, 2.50%, 7/25/26 (Poland) PLN 730,000 157,710 Romania (Government of) unsec. notes Ser. 10YR, 5.95%, 6/11/21 (Romania) RON 610,000 165,214 Russia (Federation of) sr. unsec. unsub. notes Ser. REGS, 4.875%, 9/16/23 (Russia) $400,000 421,000 Russia (Federation of) unsec. bonds 8.15%, 2/3/27 (Russia) RUB 33,395,000 503,269 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) $200,000 211,500 South Africa (Republic of) unsec. bonds Ser. 2023, 7.75%, 2/28/23 (South Africa) ZAR 2,000,000 135,657 South Africa (Republic of) unsec. bonds Ser. 2032, 8.25%, 3/31/32 (South Africa) ZAR 1,515,000 96,242 South Africa (Republic of) unsec. bonds Ser. R186, 10.50%, 12/21/26 (South Africa) ZAR 1,400,000 108,786 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85%, 11/3/25 (Sri Lanka) $200,000 200,398 Turkey (Republic of) sr. unsec. notes 7.375%, 2/5/25 (Turkey) 125,000 137,419 Turkey (Republic of) sr. unsec. notes 6.00%, 1/14/41 (Turkey) 400,000 368,000 Turkey (Republic of) unsec. bonds 9.00%, 3/8/17 (Turkey) TRY 800,000 232,413 Turkey (Republic of) unsec. bonds 6.625%, 2/17/45 (Turkey) $200,000 197,597 Turkey (Republic of) unsec. notes 8.80%, 9/27/23 (Turkey) TRY 510,000 134,339 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 5/31/40 (Ukraine) $60,000 17,568 Venezuela (Republic of) sr. unsec. unsub. notes 12.75%, 8/23/22 (Venezuela) 150,000 87,000 Vietnam (Republic of) 144A sr. unsec. bonds 4.80%, 11/19/24 (Vietnam) 200,000 199,134 Total foreign government and agency bonds and notes (cost $11,853,593) Principal CORPORATE BONDS AND NOTES (36.1%)* amount Value Banking (9.7%) Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6.875%, 9/16/26 (Peru) $50,000 $55,000 Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6.125%, 4/24/27 (Peru) 200,000 213,500 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRB 9.25%, perpetual maturity (Brazil) 200,000 189,000 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 200,000 202,200 Caixa Economica Federal 144A sr. unsec. unsub. notes 4.25%, 5/13/19 (Brazil) 150,000 148,688 State Bank of India/London 144A sr. unsec. unsub. notes 4.125%, 8/1/17 (India) 200,000 202,646 Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5.25%, 9/13/22 (Turkey) 200,000 191,522 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 400,000 418,000 26 Emerging Markets Income Fund Principal CORPORATE BONDS AND NOTES (36.1%)* cont. amount Value Basic materials (6.2%) Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) $200,000 $197,000 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3.75%, 11/4/20 (Chile) 325,000 333,503 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. sub. notes 5.25%, 5/12/24 (Brazil) 150,000 147,180 Indo Energy Finance II BV 144A company guaranty sr. notes 6.375%, 1/24/23 (Indonesia) 200,000 152,134 Mexichem SAB de CV 144A company guaranty sr. unsec. notes 4.875%, 9/19/22 (Mexico) 200,000 202,500 Capital goods (0.7%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696%, 9/16/23 (Brazil) 111,000 115,718 Communication services (1.0%) Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 200,000 167,500 Consumer cyclicals (0.6%) Hutchison Whampoa International 14, Ltd. 144A company guaranty unsec. sub. FRB 6.00%, perpetual maturity (Cayman Islands) 100,000 101,000 Consumer staples (1.2%) Cencoused SA 144A company guaranty sr. unsec. unsub. notes 4.875%, 1/20/23 (Chile) 200,000 201,130 Government (1.3%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.20%, 1/22/18 (Supra-Nation) IDR 3,160,000,000 227,082 Oil and gas (12.3%) KazMunayGas National Co., JSC 144A sr. unsec. unsub. notes 6.375%, 4/9/21 (Kazakhstan) $200,000 212,178 Nexen Energy ULC company guaranty sr. unsec. unsub. notes 6.40%, 5/15/37 (Canada) 100,000 118,801 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 10,000 10,730 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 90,000 96,525 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 695,000 668,938 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 200,000 194,700 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 90,000 88,038 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 50,000 17,598 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 35,000 12,870 Emerging Markets Income Fund 27 Principal CORPORATE BONDS AND NOTES (36.1%)* cont. amount Value Oil and gas cont. Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) $520,000 $527,516 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. unsub. notes 9.75%, 8/14/19 (Trinidad) 100,000 108,001 Real estate (1.2%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7.50%, 1/10/23 (China) 200,000 210,386 Transportation (0.6%) DP World Sukuk, Ltd. 144A unsec. bonds 6.25%, 7/2/17 (United Arab Emirates) 100,000 102,436 Utilities and power (1.3%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6.875%, 7/30/19 (Brazil) 100,000 104,875 Engie Energia Chile SA 144A sr. unsec. unsub. notes 5.625%, 1/15/21 (Chile) 100,000 107,451 Total corporate bonds and notes (cost $6,205,113) SHORT-TERM INVESTMENTS (1.0%)* Principal amount Value U.S. Treasury Bills 0.447%, 2/16/17 # $16,000 $15,985 U.S. Treasury Bills 0.286%, 12/8/16 150,000 149,996 Total short-term investments (cost $165,977) TOTAL INVESTMENTS Total investments (cost $18,224,683) Key to holding’s currency abbreviations ARS Argentine Peso BRL Brazilian Real COP Colombian Peso EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RON Romanian leu RUB Russian Ruble TRY Turkish Lira USD
